CONCURRING OPINION OF
ROBERTSON, C.J.
I concur in the conclusion that the decree should be affirmed. I do not agree with the contention made by counsel for the appellees that the rejection of appellants’ bid is to be upheld ■ on the'ground that its rejection was a matter within the reasonable discretion of the superintendent of public works. It seems to me that in deciding whether a tender conforms to the terms and conditions of the proposal the officer’s discretion is confined to very narrow limits. If the requirements are not unreasonable they must be met, and the statute provides that all bids which do not comply with the requirements of the call for tenders shall be rejected. I doubt whether the awarding officer is given discretion to waive non-compliance with such reasonable requirements as have been imposed.
The requirement that bidders should give a “unit bid” in addition to stating the total amount for which they would do the work or furnish the materials on each item may ‘well be regarded as a reasonable one upon either of the theories discussed. Unfortunately the purpose and effect of the requirement in this case áre obscured somewhat by a clause in the specifications reading as follows: “The superintendent of public works reserves the right to increase or diminish the work as shown on plans described in these specifications and in such cases shall add to or deduct from the contract price, as the case may be, the value of such additions or deductions, hosed on the schedule filed with the contractor’s tender, or on the unit price in tender.” This has opened the way for the contention that the “unit bid” column has no necessary connection with the “total” column, but has reference entirely to the price at which additional material will he furnished or extra work performed and deductions *696from the estimated amounts of work and material would be figured. In my judgment the “unit bid” was intended as nothing else than the rate at which the separate items of work to be performed or materials to be furnished were estimated, the “total” column showing the aggregate of each item. The circumstances go to show that it was so understood by all the bidders except perhaps one who made no use whatever of the “unit bid” column.
Counsel for the appellants, while making the contention above referred to, concede that the appellants did not intend their unit bids to be taken as an independent tender applicable solely to additions to or deductions from the estimated quantities of work or material. In their brief they say, “Here it is apparent that the complainants in making up the bid erroneously computed as to unit of value one-tenth of what the figures actually disclosed. We do not presume to say how the mistake was made; perhaps it resulted from erroneous computation by the decimal system. But it is nevertheless apparent from the complainants’ bid, as well as all the other bids in the case, that the unit of value was figured by dividing the sum bid as to each item by the quantity of that item, and that all the bidders interpreted the unit of value to be secured by that method of computation. It is equally obvious that the unit of value set forth in the items in dispute are each one-tenth of what the figures should actually disclose.” And again, “It is obvious that the computation of the unit of value depends entirely upon the estimated quantity and the lump sum bid for that quantity. And that computation alone controlled. Any other method of computation would lead to an absurdity. Hence, upon any question of deduction the actual proof of computation would arise from the estimated quantity computed against the lump sum bid and not a palpable erroneous computation would be the measure of deduction.”
These statements of counsel sufficiently demonstrate the utter futility and impropriety of trying to fit the other theory as to *697the purpose and intent of the “unit bid” column to the case at bar. Even if the above quoted clause of the specifications maybe open to the view suggested it should not be so construed in a case where it appears that the parties did not so understand it.
The argument of counsel for the appellants in urging a reversal of the decree concludes with the contention that their unit bids upon items 6 and 8 being palpably erroneous should have been corrected by the superintendent of public works, or should now be read by this court in what counsel claim to be the proper light. I am unable to follow counsel in this. It was not for the awarding officer to say that the amount stated in the “total” column disclosed the rate on which the appellants based their offer and that that given by them in the “unit” column did not, or to decide that the mistake was made in one column rather than the other. Had the superintendent attempted to reconcile the figures he would probably have concluded that as to item 8 the error occurred in the “total” column as, judging from the rates given in the other bids on that item (varying from $1 to $1.50 per foot), it was likely that the rate intended by this tender was seventy-five cents per foot instead of $?.50. But such a change would have reduced the total lump sum bid by a substantial amount, and I think it cannot seriously be claimed that the superintendent had authority to go that far. This is not a case of an obviously mistaken or inaccurate use of a word as disclosed by the context which would permit of rectification by the application of construction. In my opinion it is a case where the disadvantage flowing from a blunder must necessarily rest with the party who committed it. The tender was ambiguous and indefinite and could not have been accepted.